Name: Commission Regulation (EC) No 1789/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the European Agreements between by the Community and the Republic of Poland, the Republic of Hungary and the Interim Agreements with the former Czech and Slovak Federal Republic (CSFR) can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 94 Official Journal of the European Communities No L 186/27 COMMISSION REGULATION (EC) No 1789/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the European Agreements between by the Community and the Republic of Poland, the Republic of Hungary and the Interim Agreements with the former Czech and Slovak Federal Republic (CSFR) can be accepted added to the quantities in respect of the first period, the quantities available for the four countries concerned for the second period running from 1 October to 31 December 1994 should accordingly be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1390/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the applica ­ tion of the import arrangements for fresh, chilled or frozen beef provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Interim Agreements with the former Czech and Slovak Federal Republic ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) and (2) of Regulation (EC) No 1390/94 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary, the Czech Republic and the Slovak Republic which may be imported under special conditions in respect of the period 1 July to 30 September 1994 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Whereas Article 1 (3) of Regulation (EC) No 1390/94 states that if for the year 4 (1 July 1994 to 30 June 1995) the quantities for which applications for import licences have been submitted for the first, second or third period specified in paragraph 2 of the Article are less than the quantities available, the remaining quantities are to be HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted for the full quanti ­ ties covered by applications submitted for the period 1 July to 30 September 1994 under the import arrange ­ ments referred to the Regulation (EC) No 1390/94. 2. The quantities available for the period referred to in Article 1 (2) of Regulation (EC) No 1390/94 running from 1 October to 31 December 1994 amount to :  2 398,0 tonnes for meat originating in Poland,  2 809,0 tonnes for meat originating in Hungary,  1 120,0 tonnes for meat originating in the Czech Republic,  495,0 tonnes for meat originating in the Slovak Repu ­ blic . Article 2 This Regulation shall enter into force on 26 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 152, 18 . 6 . 1994, p. 20 .